Citation Nr: 0302519	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  96-09 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In a December 1997 decision, the Board remanded the 
veteran's appeal to the RO for further development.  In 
August 1998, the veteran testified before a Decision Review 
Officer at the VARO in Portland.  In August 2000, the Board 
again remanded the veteran's appeal to the RO for additional 
development.  The veteran's appeal is now again before the 
Board.  



FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  There is credible supporting evidence of an inservice 
stressor.  

3.  The veteran currently has PTSD as a result of a stressor 
experienced during service.  



CONCLUSION OF LAW

The veteran meets the criteria for service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that subsequent to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA was inapplicable when there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Since this decision 
constitutes a full grant of the benefit sought, further 
assistance is not required to assist the veteran in 
substantiating his claim.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  

When the veteran initially filed his claim in September 1994, 
entitlement to service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

Thereafter, § 3.304(f) was amended, effective March 7, 1997.  
64 Fed. Reg. 32807-32808 (1999).  The amended regulation 
provides:  

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  
38 C.F.R. § 3.304(f) (2002).  

In addition, in November 1996, VA regulations were amended to 
adopt the fourth addition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.130 (1997).  
An earlier version of that text, DSM-III (3rd ed. 1980), was 
in use by VA at the time the veteran filed his claim in 1994.  
38 C.F.R. § 4.125 (1996).

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991)

In Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the Court 
noted that a significant change from DSM-III to DSM-IV was 
that the diagnostic criteria for a PTSD stressor (that is, 
the requirements for determining the sufficiency of a claimed 
stressor) "are no longer based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response)."  Cohen, at 
141.  Subsequently, the Court noted that, "under Cohen, the 
veteran was 'entitled to receive the benefit of the most 
favorable version' of the DSM."  Helfer v. West, 11 Vet. App. 
178, 179 (1998), aff'd, 174 F.3d 1332 (Fed. Cir. 1999).  

The Board finds that the new criteria are more favorable to 
the veteran's claim.  As is discussed in greater detail 
below, the new criteria essentially eliminate the role of 
adjudicators in determining the sufficiency of a claimed 
stressor in supporting a diagnosis of PTSD.  Instead, the 
sufficiency of the stressor is presumed if it is accepted by 
a medical professional in making the diagnosis.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 2002); Doran v. Brown, 6 Vet. 
App. 283, 289 (1994); 38 C.F.R. § 3.304(d), (f) (2002); .  

Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The Court has held that in view of the subjective nature of 
the DSM-IV criteria for assessing the sufficiency of a PTSD 
stressor, the question of the sufficiency of the asserted 
stressor(s) is a medical question requiring assessment by a 
mental-health professional.  Cohen, supra, at 142, citing 
West (Carleton) v. Brown, 7 Vet. App. 70, 79 (1994).  
Furthermore, the Court in Cohen noted that "mental health 
professionals are experts and are presumed to know the DSM 
requirements applicable to their practice and to have taken 
them into account in providing a PTSD diagnosis. . . ."  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  

Analysis

A review of the veteran's service medical records does not 
reflect complaints or treatment for a psychological disorder.  
In a Report of Medical History, offered during the veteran's 
separation examination and dated in July 1969, the veteran 
reported having had or currently having trouble sleeping.  

Service personnel records reflect that the veteran's military 
occupational specialty (MOS) was dental specialist.  His 
education and training included a basic medical course and 
dental specialist course.  In June 1966 the veteran was 
assigned to Naha airbase in Okinawa, Japan, following which 
he was transferred in October 1967 to Korat airbase in 
Thailand.  From October 1968 to October 1969, the veteran was 
assigned to the 12th U.S. Air Force Hospital, Cam Ranh Bay, 
Vietnam.  

A VA clinic note, dated in April 1970, documents the 
veteran's report of being tense and anxious and not doing 
well in school.  This was noted as being partially due to 
urethritis and also due to his studies.  

In July 1994, the veteran underwent a VA vocational-
rehabilitation evaluation, during which he reportedly 
minimized his role in Vietnam, and commented that the combat 
soldiers were the true heroes.  The veteran was noted to 
report that he did not think he had PTSD.  The examiner 
indicated that when talking about Vietnam, the veteran became 
very uncomfortable and emotional.  

In a statement to the RO in April 1996, the veteran reported 
that dental specialists were required to perform both medical 
and dental duties.  He indicated that while assigned to Naha 
airbase in Okinawa and Korat airbase in Thailand, he not only 
worked as a dental technician but also as member of an 
emergency flightline response team.  

The veteran reported that on a number of occasions he had 
been involved in retrieving the bodies of dead crewmen after 
aircraft had crashed.  This included handling bodies where 
body parts would come off in his hands.  Furthermore, the 
veteran indicated that he had occasionally been assigned the 
washing of bodies and placing the body parts in bodybags.  
The veteran reported that he cleaned and processed three or 
four bodies in Thailand.  

The veteran also reported that while stationed at Cam Ranh 
Bay, he worked as a dental technician, but was also assigned 
the collateral duty of litter bearer, helping to transport 
casualties from the helicopters to the hospital or morgue.  
He also helped clean up after surgeries and worked at the 
morgue.  The veteran also recounted that while helping to 
carry a soldier to the hospital he accidentally walked on a 
segment of the man's intestines after they had fallen out his 
body.  The veteran also claimed to have witnessed a 
helicopter decapitate a fellow litter bearer. 

A Social and Industrial Survey, also dated in April 1996, 
reflects the veteran's report of considerable contact with 
battle casualties, both wounded and dead soldiers, either as 
a litter bearer or as a member of an emergency flightline 
response team.  The examiner noted that it appeared that the 
veteran continued to have residual problems resulting from 
his exposure to many wounded and dead soldiers.  The veteran 
was also noted to have PTSD symptoms and to be socially and 
industrially impaired.  

In May 1996, the veteran underwent a psychiatric examination 
for VA purposes.  The veteran indicated that while at Cam 
Rahn Bay, the base flight line incurred 12-15 enemy rocket 
attacks.  He again reported his work experiences associated 
with wounded, dying, and dead soldiers.  As a result of this 
contact, the veteran reported that he began to suffer from 
sleep disturbances in Vietnam, and that he may have had a 
nervous breakdown as a result of the stress.  According to 
the veteran, near the end of his tour of duty in Vietnam, he 
refused to pick up any more dead bodies and told his NCO 
(non-commissioned officer) that he couldn't handle doing it 
any more.  He was reportedly treated and given R & R (Rest 
and Relaxation).  The examiner, following further interview 
with the veteran, offered a diagnosis of PTSD under the DSM-
III criteria. 

The veteran's stressors were submitted to U.S. Armed Services 
Center for the Research of Unit Records (USASCRUR) in an 
attempt to obtain credible supporting evidence.  USASCRUR 
confirmed that Cam Ranh Bay underwent three to four rocket 
attacks during the veteran's assignment to the base hospital.  
USASCRUR also confirmed that the pilots of one plane attached 
to the 12th Fighter Wing were killed when their plane crashed 
after receiving ground fire.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the U.S. 
Court of Appeals for Veterans' Claims opined that the fact 
that a veteran, who had a noncombatant military occupational 
specialty, was stationed with a unit that was present while 
enemy attacks occurred would strongly suggest that he was, in 
fact, exposed to such attacks.  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroboration in every 
detail.  Suozzi v. Brown, Vet. App. 307, 311 (1997).  

USASCRUR has provided information showing that the veteran's 
unit experienced downed aircraft and mortar attacks while he 
was serving with it in Vietnam.  USASCRUR has not confirmed 
the veteran's personal exposure to the mortar attacks, or his 
involvement in the recovery of bodies from the downed 
aircraft.  However, corroboration of his personal 
participation in those events is unnecessary.  Pentecost v. 
Principi, at 128.  Those stressors have served as a basis for 
the current diagnosis of PTSD.  Therefore, the Board 
concludes that the evidence favors the grant of service 
connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.  

		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

